Exhibit 99.2 PMA Capital Corporation Statistical Supplement Fourth Quarter - 2007 Table of Contents Page Consolidated Highlights: Selected Financial Data - Fourth Quarter 1 Selected Financial Data - Year-to-date 2 Consolidated Statements of Operations - Per Share Data 3 Consolidated Statements of Operations - Fourth Quarter 5 Consolidated Statements of Operations - Year-to-date 6 Consolidated Balance Sheets 7 Assets and Liabilities of Discontinued Operations; Selected Balance Sheet Items - Midwest; Rollforward of Deferred Policy Acquisition Costs - PMA Insurance Group 8 Invested Assets and Net Investment Income; Debt 9 Segment Information: Statements of Operations - Consolidating - Year-to-date 10 - 11 Statements of Operations - Consolidating - Fourth Quarter 12 - 13 Statements of Operations - PMA Insurance Group 14 Insurance Ratios - PMA Insurance Group 15 Statements of Operations - Fee-based Business 16 Statements of Operations - Corporate & Other 17 Statements of Operations - Discontinued Operations 18 Operating Cash Flow Information: Operating Cash Flows - Consolidated 19 Operating Cash Flows - PMA Insurance Group 20 Operating Cash Flows - Fee-based Business 21 Statutory Financial Information: Statutory Surplus; Statutory Financial Information - PMA Pool 22 Other Information: Industry Ratings and Market Information 23 Legend: NM - Not Meaningful Note 1: As a result of the Company's acquisition of Midlands Management Corporation ("Midlands") at the beginning of the fourth quarter of 2007, the combined operating results of PMA Management Corp. and Midlands have been reported in a new reporting segment, Fee-based Business.The results of PMA Management Corp. were previously included in PMA Insurance Group segment.In the fourth quarter of 2007, the Company reported the results of its Run-off Operations as discontinued operations.For comparative purposes, the Company has reclassified its prior period financial presentation to conform to these changes. Note 2: Operating income, which we define as GAAP net income (loss) excluding net realized investment gains and losses and the results from discontinued operations, is the financial performance measure used by our management and Board of Directors to evaluate and assess the results of our businesses.Net realized investment activity is excluded because (i) net realized investment gains and losses are unpredictable and not necessarily indicative of current operating fundamentals or future performance of the business segments and (ii) in many instances, decisions to buy and sell securities are made at the holding company level, and such decisions result in net realized gains and losses that do not relate to the operations of the individual segments.Operating income does not replace net income (loss) as the GAAP measure of our consolidated results of operations.See pages 1 and 2 for reconciliations of operating results by segment to GAAP net income (loss). PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) 4th 1st 2nd 3rd 4th % Change Quarter Quarter Quarter Quarter Quarter 4th 2006 2007 2007 2007 2007 Quarter Direct Premiums Written $ 83,971 $ 160,775 $ 110,958 $ 146,547 $ 91,416 8.9 % Net Premiums Written $ 66,716 $ 125,737 $ 81,656 $ 116,116 $ 71,189 6.7 % Revenues: Net premiums earned $ 87,222 $ 93,839 $ 97,014 $ 93,773 $ 93,617 7.3 % Claims service revenues 7,058 7,665 7,535 7,595 11,239 59.2 % Commission income - 3,005 NM Net investment income 9,149 9,754 9,951 9,914 9,973 9.0 % Net realized investment gains (losses) 225 978 (1,134 ) 153 566 NM Other revenues 42 107 32 33 168 NM Total revenues $ 103,696 $ 112,343 $ 113,398 $ 111,468 $ 118,568 14.3 % Major Components of Net Income (Loss): Pre-tax operating income (loss) by segment: PMA Insurance Group $ 4,983 $ 10,930 $ 7,799 $ 11,702 $ 7,614 52.8 % Fee-based Business 738 793 601 661 1,669 NM Corporate & Other (5,081 ) (5,095 ) (4,893 ) (4,573 ) (5,003 ) 1.5 % Pre-tax operating income 640 6,628 3,507 7,790 4,280 NM Income tax expense (benefit) (24 ) 2,384 1,263 2,711 1,464 NM After-tax operating income 664 4,244 2,244 5,079 2,816 NM Net realized investment gains (losses) after tax 146 636 (737 ) 99 368 NM Income from continuing operations 810 4,880 1,507 5,178 3,184 NM Income (loss) from discontinued operations after tax 21 (1,534 ) (1,016 ) (13,981 ) (40,746 ) NM Net income (loss) $ 831 $ 3,346 $ 491 $ (8,803 ) $ (37,562 ) NM Diluted Earnings (Loss) Per Share: After-tax operating income $ 0.02 $ 0.13 $ 0.07 $ 0.16 $ 0.09 NM Realized gains (losses) after tax 0.01 0.02 (0.03 ) - 0.01 0.0 % Income from continuing operations 0.03 0.15 0.04 0.16 0.10 NM Income (loss) from discontinued operations after tax - (0.05 ) (0.03 ) (0.44 ) (1.28 ) NM Net income (loss) $ 0.03 $ 0.10 $ 0.01 $ (0.28 ) $ (1.18 ) NM Capitalization: Debt $ 131,211 $ 130,822 $ 144,629 $ 135,072 $ 131,262 0.0 % Shareholders' equity excluding FAS 115 unrealized gain (loss) 425,132 424,894 420,150 409,263 374,603 -11.9 % Total capitalization excluding FAS 115 unrealized gain (loss) 556,343 555,716 564,779 544,335 505,865 -9.1 % FAS 115 unrealized gain (loss) (6,039 ) (1,084 ) (9,179 ) (2,138 ) 3,981 NM Total capitalization including FAS 115 unrealized gain (loss) $ 550,304 $ 554,632 $ 555,600 $ 542,197 $ 509,846 -7.4 % Book Value Per Share: Excluding FAS 115 unrealized gain (loss) $ 13.02 $ 13.02 $ 13.06 $ 12.82 $ 11.79 -9.4 % Including FAS 115 unrealized gain (loss) $ 12.83 $ 12.99 $ 12.78 $ 12.75 $ 11.92 -7.1 % Debt to Total Capital: Excluding FAS 115 unrealized gain (loss) 23.6 % 23.5 % 25.6 % 24.8 % 25.9 % 9.7 % Including FAS 115 unrealized gain (loss) 23.8 % 23.6 % 26.0 % 24.9 % 25.7 % 8.0 % Interest Coverage: Income from continuing operations before interest and income taxes to interest expense 1.31 3.70 1.83 3.58 2.62 NM Operating income from continuing operations beforeinterest and income taxes to interest expense 1.23 3.35 2.23 3.53 2.43 97.6 % 1 PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) Twelve Twelve % Change Months Months Twelve 2007 2006 Months Direct Premiums Written $ 509,696 $ 430,931 18.3 % Net Premiums Written $ 394,698 $ 373,001 5.8 % Revenues: Net premiums earned $ 378,243 $ 367,403 3.0 % Claims service revenues 34,034 27,853 22.2 % Commission income 3,005 - NM Net investment income 39,592 35,851 10.4 % Net realized investment gains 563 1,239 -54.6 % Other revenues 340 244 39.3 % Total revenues $ 455,777 $ 432,590 5.4 % Major Components of Net Income (Loss): Pre-tax operating income (loss) by segment: PMA Insurance Group $ 38,045 $ 26,082 45.9 % Fee-based Business 3,724 2,802 32.9 % Corporate & Other (19,564 ) (21,580 ) 9.3 % Pre-tax operating income 22,205 7,304 NM Income tax expense 7,822 2,783 NM After-tax operating income 14,383 4,521 NM Net realized investment gains after tax 366 805 -54.5 % Income from continuing operations 14,749 5,326 NM Loss from discontinued operations after tax (57,277 ) (1,275 ) NM Net income (loss) $ (42,528 ) $ 4,051 NM Diluted Earnings (Loss) Per Share: After-tax operating income $ 0.45 $ 0.14 NM Realized gains after tax 0.01 0.02 -50.0 % Income from continuing operations 0.46 0.16 NM Loss from discontinued operations after tax (1.78 ) (0.04 ) NM Net income (loss) $ (1.32 ) $ 0.12 NM 2 PMA Capital Corporation Consolidated Statements of Operations - Per Share Data 4th 1st 2nd 3rd 4th Twelve Twelve Quarter Quarter Quarter Quarter Quarter Months Months 2006 2007 2007 2007 2007 2007 2006 Diluted Earnings (Loss) Per Share: Pre-tax operating income $ 0.02 $ 0.20 $ 0.11 $ 0.24 $ 0.13 $ 0.69 $ 0.22 After-tax operating income $ 0.02 $ 0.13 $ 0.07 $ 0.16 $ 0.09 $ 0.45 $ 0.14 Income from continuing operations $ 0.03 $ 0.15 $ 0.04 $ 0.16 $ 0.10 $ 0.46 $ 0.16 Income (loss) from discontinued operations after tax - (0.05 ) (0.03 ) (0.44 ) (1.28 ) (1.78 ) (0.04 ) Net income (loss) $ 0.03 $ 0.10 $ 0.01 $ (0.28 ) $ (1.18 ) $ (1.32 ) $ 0.12 Diluted weighted average common shares outstanding 32,916,423 32,900,397 32,838,046 32,001,649 31,768,405 32,169,287 32,731,360 Dividends declared: Class A Common Stock $ - $ - $ - $ - $ - $ - $ - Actual common shares issuedand outstanding 32,659,194 32,630,669 32,163,072 31,920,486 31,761,106 31,761,106 32,659,194 Class A Common Stock prices: High $ 10.15 $ 9.77 $ 11.40 $ 11.17 $ 10.69 $ 11.40 $ 10.75 Low $ 8.60 $ 8.40 $ 9.12 $ 8.63 $ 8.05 $ 8.05 $ 8.60 Close $ 9.22 $ 9.39 $ 10.69 $ 9.50 $ 8.22 $ 8.22 $ 9.22 3 This Page
